Motion for Reconsideration Granted, Memorandum Opinion filed October 4,
2018 Withdrawn, Appeal Reinstated, and Order filed November 6, 2018.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00384-CV
                                   ____________

    MIDTOWN PARK DEVELOPMENT LTD., PAUL T. YOUNG AND
                  HORIZON 2003, LLC, Appellant

                                         V.

                           LOUIS F. GOZA, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-0010

                                     ORDER

      On October 4, 2018, this court issued an opinion dismissing this appeal. On,
October 4, 2018, appellant filed a motion for reconsideration. The motion is granted.
      This court’s opinion filed October 4, 2018, is withdrawn, and our judgment
of that date is vacated. The appeal is ordered reinstated.

      On January 23, 2018, this court deemed appellant Paul Young indigent for
purposes of a free record, and ordered Jennifer Hall, the official court reporter, to
file the record in this appeal. Laurie Shearer, the substitute court reporter, has not
filed her portion of the record. Accordingly, we order Laurie Shearer to file her
portion of the reporter’s record on or before November 21, 2018. Appellants’ briefs
will be due 30 days after the complete record has been filed.



                                   PER CURIAM

Panel consists of Justices Donovan, Wise, and Jewell.